DETAILED ACTION
Response to Amendment
Acknowledgment is made of amendment, filed 24 June 2021. The changes and remarks disclosed therein were considered.
No claims have been canceled or added by amendment. Therefore, claims 1-20 are pending in the application.
Response to Argument
Applicant’s arguments filed on 24 June 2021 with respected to the rejection of Trimberger et al (US 7,218,567 B1 hereinafter “Trimberger”), Kim et al (US 8,358,546 B2 hereinafter “Kim”), Otsuka et al (US 6,175,529 B1 hereinafter “Otsuka”) and Spademan et al (US 3,764,986) have been fully considered and are persuasive (see remarks file 24 June 2021, on pages 10-12). The rejection of Trimberger, Kim, Spademan has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
The reasons for allowance are clear on the record and in view of Applicant’s remarks (see  pages 10-12) filed 24 June 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825